IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-11182
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

JESUS NEVAREZ-GONZALEZ,
also known as Jesus Nevarez,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:98-CR-69-1-Y
                       - - - - - - - - - -

                            June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Jesus Nevarez-Gonzalez appeals the sentence imposed by the

district court following his guilty-plea conviction for illegal

reentry into the United States following deportation, a violation

of 8 U.S.C. § 1326.   Nevarez-Gonzalez challenges the court’s

characterization of his prior Nebraska conviction for possession

of marijuana as an aggravated felony and the concomitant 16-level




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-11182
                               -2-

increase in his base offense level under U.S.S.G. § 2L1.2(b)(2).

This argument is foreclosed by this court’s opinion in United

States v. Hinojosa-Lopez, 130 F.3d 691, 694 (5th Cir. 1997).

     AFFIRMED.